            Case 1:21-cv-00556-NONE-BAM Document 7 Filed 04/21/21 Page 1 of 3


 1   ALDEN J. PARKER (SBN 196808)
     E-Mail: aparker@fisherphillips.com
 2   ROBERT A. SARKISIAN (SBN 327364)
     E-Mail: rsarkisian@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, California 95814
     Telephone: (916) 210-0400
 5   Facsimile: (916) 210-0401

 6   Attorneys for Defendants
     SAN JOAQUIN VALLEY COLLEGE, INC.
 7   dba SAN JOAQUIN VALLEY COLLEGE
     and KEN GUERRERO
 8

 9                                      UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12   JENNIFER ROUSH,                                      Case No: 1:21-CV-00556-NONE-BAM

13                         Plaintiff,                     [Removed from Tulare County Superior Court,
                                                          Case No. VCU285798]
14           v.
                                                          STIPULATION TO EXTEND DEFENDANTS
15   SAN JOAQUIN VALLEY COLLEGE; KEN                      KENNETH GUERRERO AND SAN
     GUERRERO, and DOES 1through 30,                      JOAQUIN VALLEY COLLEGE’S TIME TO
16   inclusive,                                           FILE RESPONSIVE PLEADING TO
                                                          COMPLAINT; ORDER
17                         Defendants.

18                                                        Complaint Filed: February 2, 2021
                                                          Removal Date: April 1, 2021
19

20

21

22           This stipulation is entered by and between Defendants SAN JOAQUIN VALLEY COLLEGE

23   and KENNETH GUERRERO (collectively, “Defendants”) and Plaintiff Jennifer Roush, through their

24   respective undersigned counsel, as follows:

25           WHEREAS, on April 1, 2021, Defendants removed the Complaint in this action filed by Plaintiff

26   in the Tulare County Superior Court to this Court;

27           WHEREAS, after removal, the matter was assigned to the Honorable Barbara A. McAuliffe;

28   ///
                                                  1
     STIPULATION TO EXTEND DEFENDANTS KENNETH GUERRERO AND SAN JOAQUIN VALLEY COLLEGE’S
                      TIME TO FILE RESPONSIVE PLEADING TO COMPLAINT; ORDER
     FP 40359963.1
            Case 1:21-cv-00556-NONE-BAM Document 7 Filed 04/21/21 Page 2 of 3


 1           WHEREAS, Defendants contemplate filing a motion to dismiss and motion to strike various

 2   causes of action and paragraphs in Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure

 3   12(b)(6) and 12(f) respectively;

 4           WHEREAS, pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), the deadline for

 5   Defendants to file their responsive pleading is currently April 22, 2021, and there has been one previous

 6   request to extend this deadline;

 7           WHEREAS, pursuant to E.D. Cal. L.R. 144(a), the parties hereby stipulate to extend the time for

 8   Defendants to file a responsive pleading to the Complaint to allow them time to meet and confer on

 9   Defendants’ contemplated motions, pursuant to Judge Dale A. Drozd’s Standing Order;

10           NOW, THEREFORE THE PARTIES HEREBY STIPULATE AND AGREE, through their

11   respective undersigned counsel, that the time for Defendants to respond to Plaintiff’s Complaint is

12   extended through and including April 29, 2021.

13           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

14

15   Dated: April 19, 2021                            Respectfully submitted,

16                                                    FISHER & PHILLIPS LLP

17

18                                              By: /s/ Robert A. Sarkisian
                                                    ALDEN J. PARKER
19                                                  ROBERT A. SARKISIAN
20                                                    Attorneys for Defendants
                                                      SAN JOAQUIN VALLEY COLLEGE, INC.
21

22
     Dated: April 19, 2021                            WILLIAM L. SCHMIDT ATTORNEY AT LAW P.C.
23

24
                                                By: /s/ Marguerite E. Meade
25                                                  WILLIAM L. SCHMIDT
                                                    MARGUERITE E. MEADE
26
                                                      Attorneys for Plaintiff
27                                                    JENNIFER ROUSH
28
                                                  2
     STIPULATION TO EXTEND DEFENDANTS KENNETH GUERRERO AND SAN JOAQUIN VALLEY COLLEGE’S
                      TIME TO FILE RESPONSIVE PLEADING TO COMPLAINT; ORDER
     FP 40359963.1
            Case 1:21-cv-00556-NONE-BAM Document 7 Filed 04/21/21 Page 3 of 3


 1                                                  ORDER
 2           Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY GRANTS the
 3   request. The Defendants shall file a responsive pleading no later than April 29, 2021.

 4
     IT IS SO ORDERED.
 5

 6       Dated:      April 21, 2021                          /s/ Barbara    A. McAuliffe      _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       1
                                               [PROPOSED] ORDER
     FP 40359963.1
